Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-18, and 20-22 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:

From Amended independent claim 18
a processor architecture that implements a spiking neural circuit comprising a plurality of sets of spiking neurons, 
wherein each set of spiking neurons is assigned to calculate how many
virtual random walkers are at each vertex in a defined virtual space at a given time increment,
wherein the processor architecture further implements: using spikes in the spiking neural circuit to move walkers from vertex to vertex, 
whereby additional neurons are not required to support additional virtual walkers on the virtual space, and whereby energy efficiency of executing is further improved.
The closest prior art of record MAASS et al. (To Spike or Not to Spike: That Is the Question ) teaches a spiking neural network arranged in WTA modules corresponding to a plurality of sets of spiking neurons, which is used to model a Markov process or random walk. The weights of each spiking neuron determine the spike probability, where each spike is interpreted as a suggestion for the random walk at step s to proceed to a specific city or vertex. This system does not model multiple walkers in the virtual space, but rather to specify a state transition between two cities or vertices. Further Onoma et al ( 3D RANDOM WALK BASED SEGMENTATION FOR LUNG TUMOR DELINEATION IN PET IMAGING) teaches a graph circuit whose nodal weights encode for a transition probability for a walker moving in the graph to move to an adjacent node. While the path of the random walker is “tracked” to be used to map to an image for segmentation, this tracking does not include modelling or support multiple virtual walker without additional neurons. Rather the circuit taught by Onoma tracks a single random walker. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-18, 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	/J.R.G./          Examiner, Art Unit 2122  
                                                                                                                                                                                            /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122